DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Prior art of record
 Re claim 1, Sio et al. (2020/0357786) teaches an integrated circuit (IC) (Figs. 1C & 2A-2B) comprising: 										a plurality of first cells (180-1a, 180-1b) placed in a series of first rows (row1), the series of first rows extending in a first horizontal direction (X) and each first row of the series of first rows having a first height (Fig. 2B); and 							a plurality of second cells (180-2a, 180-2b, 180-2c, 180-2d) placed in a series of second rows (row2), the series of second rows extending in the first horizontal direction (X) and each second row of the series of second rows having a second height (Fig. 2B) different from the first height (Fig. 2B).			 					Sio does not explicitly teach wherein a sum of heights of all first rows of the series of first rows corresponds to a multiple of a height of a first multi-height cell that has a maximum height among the plurality of first cells, and wherein a sum of heights of all second rows of the series of second rows corresponds to a multiple of a height of a second multi-height cell that has a maximum height among the plurality of second cells.
Re claim 12, Sio et al. (2020/0357786) teaches an integrated circuit (IC) (Figs. 1C & 2A-2B) comprising: 											a series of first power rails (270-1, 270-2) extending in a first horizontal direction (X) in parallel to each other with a first pitch (row height A, Fig. 2B); 					a plurality of first cells (180-1a, 180-1b) each configured to receive a first supply voltage or a second supply voltage from at least one power rail of the series of first power rails [38, 45]; 											a series of second power rails (270-2, 270-3) extending in the first horizontal direction (X) in parallel to each other with a second pitch (row height B, Fig. 2B) different from the first pitch (row height A, Fig. 2B); and 							a plurality of second cells (180-2a, 180-2b, 180-2c, 180-2d) each configured to receive the first supply voltage or the second supply voltage from at least one power rail of the series of second power rails [38, 45], 								Sio does not explicitly teach wherein a pitch between outer first power rails among the series of first power rails corresponds to a multiple of a height of a first multi-height cell that has a maximum height among the plurality of first cells, and wherein a pitch between outer second power rails among the series of second power rails corresponds to a multiple of a height of a second multi-height cell that has a maximum height among the plurality of second cells.
Re claim 17, Sio et al. (2020/0357786) teaches a method, performed by at least one processor configured to execute a series of instructions, of designing an integrated circuit (IC) [143-146], the method comprising: 								obtaining input data defining cells with different heights [144-146]; 				extracting, from the input data, a plurality of first cells with a height corresponding to a multiple of a first height [144-146]; 									placing at least some of the plurality of first cells in the series of first rows [143-146]; and												generating output data defining the placed cells, wherein at least one cell of the placed cells has a different height from a height of at least one other cell of the placed cells [143-146].
Sio does not explicitly teach detecting a first multi-height cell with a maximum height among the plurality of first cells; determining a row count of a series of first rows each having the first height, based on the maximum height of the first multi-height cell. 	
Allowable Subject Matter
Claims 1-14, 16, 17 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically wherein a sum of heights of all first rows of the series of first rows corresponds to a multiple of a height of a first multi-height cell that has a maximum height among the plurality of first cells, and wherein a sum of heights of all second rows of the series of second rows corresponds to a multiple of a height of a second multi-height cell that has a maximum height among the plurality of second cells, for the same reasons as mentioned for claim 1 in the prior art of record above.				The prior art of record does not anticipate or make obvious the device of claim 12, including each of the limitations and specifically wherein a pitch between outer first power rails among the series of first power rails corresponds to a multiple of a height of a first multi-height cell that has a maximum height among the plurality of first cells, and wherein a pitch between outer second power rails among the series of second power rails corresponds to a multiple of a height of a second multi-height cell that has a maximum height among the plurality of second cells, for the same reasons as mentioned for claim 12 in the prior art of record above.		
The prior art of record does not anticipate or make obvious the method of claim 17, including each of the limitations and specifically detecting a first multi-height cell with a maximum height among the plurality of first cells; determining a row count of a series of first rows each having the first height, based on the maximum height of the first multi-height cell, for the same reasons as mentioned for claim 17 in the prior art of record above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sio et al. (2020/0357786), Figs. 1A-2B; Ou et al. (2021/0224455), Figs. 1-9; Wang et al. (US Pat. 10,868,538), Figs. 1-11; Kim et al. (2017/0277819), Figs. 1-12; Lee et al. (US Pat. 9,697,319), Figs. 1-6D; Cheng et al. (2017/0116365), Figs. 3-4; Chiang et al. (2016/0147926), Figs. 1-6; Tanaka (2011/0049575), Figs. 1-17.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.					Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        6/30/22